PER CURIAM.
We find no error in all points raised on appeal, except the award of exclusive possession of the marital residence to the wife. We reverse that award because of the lack of any evidentiary support for it in this case. Although the trial court has the discretion to award exclusive use of the marital home as part of the discharge of the child support obligation of the non-custodial parent, Mahaffey v. Mahaffey, 401 So.2d 1372 (Fla. 5th DCA 1981), there is no evidence in this record to justify such an award when the wife and minor child of this short term marriage had removed themselves from the residence over a year prior to the final judgment. No testimony was elicited that it was in the best interests of the child, financially or otherwise, to move back into the residence.
This reversal is without prejudice to the wife to seek relief through modification proceedings, if that relief is appropriate because of changed circumstances.
WALDEN, GUNTHER and WARNER, JJ., concur.